Madam President, on the occasion of your election to 
the presidency of the General Assembly at its sixty-
first session, I am pleased to convey to you and to our 
brotherly country Bahrain my most sincere 
congratulations. We are convinced that your experience 
and competence will enrich the work of this session 
and will contribute to its success.  
 I should also like to take this opportunity to 
commend your predecessor, Mr. Jan Eliasson, for his 
constant efforts to implement the recommendations of 
the 2005 Summit related to the reform of the 
Organization and the adoption of the two resolutions 
creating the Human Rights Council and the 
Peacebuilding Commission. 
 I take this opportunity to convey my special 
thanks to Mr. Kofi Annan, Secretary-General of the 
United Nations, for the valuable efforts he has been 
tirelessly making to enhance the Organization’s role 
and advance its performance, and for proving his 
capability to realize a consensus on several complex 
issues and to advance the reform of the Organization. 
 We note with satisfaction the important steps 
achieved since the 2005 Summit aimed at developing 
the Organization’s role and work for the sake of further 
efficiency in its action, which will contribute to 
anchoring the values of justice and moderation in 
international relations. While insisting on the need to 
confer more transparency on the Security Council and 
pursue efforts to reach consensus on its enlargement, 
which will ensure equitable representation of all 
international parties and allow the Council to perform 
its main functions in an environment of dialogue and 
consensus, we also call for strengthening the General 
Assembly’s prerogatives, revitalizing its role, and 
making it work more efficiently. 
 Tunisia, which had the honour of being among 
the first members of the Human Rights Council, 
reiterates its determination to participate actively in the 
work of this new United Nations institution and to 
contribute to achieving the noble objectives for which 
it was created, especially those related to respect for 
human rights in their global meaning, as agreed at the 
international level. 
 Our world today sees numerous rapid changes 
and developments in security, political, economic and 
social issues while time many international issues 
remain unresolved. Tunisia — which has supported the 
Middle East peace process since its inception and has 
always called for dialogue, negotiation and recourse to 
international legality — stresses again the need to find 
a just, lasting and comprehensive settlement to the 
Arab-Israeli conflict that will allow all the peoples of 
the region to live in peace and security. Taking into 
account the hardships and suffering that the fraternal 
Palestinian people are undergoing, such as the siege, 
Tunisia calls upon the international community to 
provide them with international protection urgently. 
Tunisia also renews its call for active parties, primarily 
the Quartet, to ensure appropriate conditions for 
reviving all tracks of the peace process in accordance 
with ongoing Arab efforts, to help the Palestinian 
people regain their legitimate national rights, including 
the establishment of their independent State and to 
allow sister States Syria and Lebanon to recover their 
occupied territories. 
 Tunisia reiterates its solidarity with Lebanon 
following the Israeli aggression, which caused 
destruction and huge loss of life and property, and 
renews its call on the international community to 
contribute to the reconstruction of Lebanon. In this 
regard, Tunisia commends the results of the recent 
Stockholm donor summit.  
 Tunisia also expresses the hope that the fraternal 
Iraqi people will find appropriate solutions to their 
national causes in the framework of the political 
process, in order to maintain national unity and 
guarantee security and stability, which will allow Iraqis 
to devote themselves to reconstruction. 
 To face the challenges on the international scene, 
especially the phenomenon of extremism and terrorism, 
  
 
06-53609 10 
 
the international community must enhance its efforts 
and cooperation. Tunisia, which was among the first to 
warn against these dangers, renews its call for an 
international conference, under United Nations 
auspices, to elaborate an international code of conduct 
to combat terrorism to which all parties would be 
committed. Tunisia has also called for tackling all root 
causes of terrorism — mainly injustice, the policy of 
double standards, and economic and social conditions 
that generate frustration and marginalization — within 
the framework of a comprehensive approach. 
 To implement this approach, the international 
community adopted the Tunisian initiative to set up a 
world solidarity fund to fight poverty and exclusion 
and to lay the foundations for a more equitable and 
solidarity-based vision for development. We hope that 
all relevant parties will increase their efforts to provide 
the necessary financing to operate this mechanism. 
 Spreading the culture of tolerance, dialogue and 
respect for beliefs and religious symbols in all 
countries has today become one of the urgent 
necessities for reinforcing rapprochement, 
understanding and solidarity among peoples and for 
establishing constructive international relations based 
on moderation and respect for the specificities and 
civilizations of peoples and on rejection of violence, 
extremism and intolerance.  
 In this regard, and based on its firm belief in 
those principles, Tunisia proposed several initiatives, 
such as the adoption of the Carthage Charter for 
Tolerance in 1995, the appeal of His Excellency the 
President of the Republic, Zine El Abidine Ben Ali, for 
a pedagogy of tolerance, the proclamation of the 2001 
Tunis Declaration on Dialogue among Civilizations, 
and the establishment of the Ben Ali Chair for 
Dialogue among Civilizations and Religions. 
 In spite of all the efforts made, achieving the 
Millennium Development Goals faces difficulties that 
require more collective efforts by all components of 
the international community, especially economically 
strong and developed countries, in the field of 
financing the development of the countries of the 
South and speeding up the transfer of technology to 
them. With regard to efforts to reinforce resources for 
developing countries, Tunisia again appeals for further 
action to relieve the debt burden of the least developed 
countries and to recycle those of middle-income 
countries by transforming them into investments in 
development projects considered to be a priority by 
those countries. 
 Convinced that the digital divide is one of the 
main challenges to development, Tunisia initiated the 
call for a world summit on the information society 
under the auspices of the United Nations. In November 
2005 it was honoured to host the second phase of this 
summit, which produced important results and laid the 
foundations for a new world vision aimed at reducing 
the digital divide between countries and establishing 
the bases of a society of knowledge by adopting the 
Tunis Agenda and the Tunis Commitment. We are 
confident that the results of that summit will benefit 
from appropriate consideration and follow-up by the 
United Nations and its specialized agencies, as will all 
stakeholders in information technology and 
communication. 
 Tunisia has directed all its capabilities to 
elevating itself to the level of an advanced country 
within a future-oriented vision, the foundations of 
which were laid by President Ben Ali. That vision 
includes all political, economic, social and 
developmental domains. It materialized in a set of deep 
reforms that led to the reinforcement of democracy, 
promotion of a culture of human rights at both 
conceptual and concrete levels, consecration of public 
freedoms, and participation of all segments of Tunisian 
society in the political life of the country, all in the 
framework of the rule of law and the institutions of the 
State. Furthermore, Tunisia’s economic and social 
achievements allowed it to attain a high rank among 
the group of countries with the highest human 
development index. That was appreciated by 
international financial institutions and specialized 
United Nations agencies. Tunisia pursues this process 
of reform and achievement with determination and 
perseverance. 
 Within its Maghreb, Arab and Mediterranean 
environment, Tunisia endeavours to strengthen 
relations of cooperation, solidarity, dialogue and 
consultation among all parties in order to reinforce 
security and stability, achieve the aspirations of the 
peoples of the region for an integral development and 
encourage economic complementarity. For Tunisia, the 
establishment of the Arab Maghreb remains a strategic 
choice and in terms of civilization, a gain for peoples 
of the region, laying the foundations for increased 
integration and complementarity among the Maghreb 
countries. Tunisia works alongside its sister States of 
 
 
11 06-53609 
 
the region to further revitalize the march of the union 
in the interest of its peoples.  
 Our country is also keen to enhance its strong 
relationship with the European Union and to develop it 
towards the establishment of a solidarity-based 
partnership, which we hope will advance in a context 
of mutual respect and dialogue, thus serving the 
interests of all parties. 
 Tunisia, as part of the African continent, 
relentlessly continues to support the efforts of the 
African Union to finalize the establishment of its 
institutions and reinvigorate them, as well as to 
enhance its role in achieving solidarity-based 
development, security and stability throughout the 
continent. In this regard Tunisia has actively 
participated in United Nations peacekeeping 
operations, especially in Africa, convinced, as always, 
of the necessity to join international efforts to 
strengthen the foundations of peace and security 
throughout the world.  
 Although we believe that the future of the 
continent remains in the hands of Africans and that 
development can be achieved primarily by relying on 
their own capabilities, Africa needs more support and 
assistance from the international community to enable 
it to face the challenges and achieve the aspirations of 
its peoples. 
 The strong relationship and interaction among 
peace, security, development and social stability in 
today’s world confirm the need for all nations to join 
multilateral efforts on the basis of the values of 
dialogue, consensus and solidarity. That will help in 
finding the appropriate solutions to the challenges 
posed. We believe that the United Nations remains the 
ideal forum to deal with these urgent issues based on 
the values and principles of its Charter.  